[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                               May 25, 2007
                            No. 06-15493                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                                BIA Nos.
                               A97-199-437
                               A97-199-438

FABIAN SALGADO,
MARIA LUZMILA SALAZAR,

                                                                   Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________
                               (May 25, 2007)


Before TJOFLAT, DUBINA and HULL, Circuit Judges.

PER CURIAM:
        Petitioners Fabian Salgado and Maria Luzmila Salazar, natives and citizens

of Colombia, through counsel, petition for review of the Board of Immigration

Appeals (“BIA’s”) order, affirming the immigration judge’s (“IJ’s”) denial of

Salgado’s application for withholding of removal.1 In Colombia, Salgado worked

for the oil industry as a pipe supervisor, which led to him being threatened by the

Revolutionary Armed Forces of Colombia (“FARC”). His application for asylum

and withholding of removal recounted: (1) a 1990 attack on one of the camps

where he worked, resulting in the murder of one of the men whom the FARC

accused of being an informant; (2) the 1995 kidnaping of a coworker from a car in

which Salgado was riding; and (3) the 1970 kidnaping of his brother by the

National Liberation Army (“ELN”).

       Salgado submitted various documentation to support his application,

including an accusation that he filed in Bogota regarding one of the FARC’s

attacks. At the asylum hearing, Salgado testified as to those incidents, as well as

an incident that occurred in 1994, when members of the FARC detained a group of




       1
          The petitioners do not challenge the denial of asylum or relief under the United Nations
Convention Against Torture and Other Cruel, Inhumane or Degrading Treatment or Punishment
(“CAT”), 8 C.F.R. §§ 208.16-18. Accordingly, those issues are deemed abandoned. See Sepulveda
v. U.S. Att’y. Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (holding that petitioners abandon issues
not raised in the opening brief).



                                                  2
workers that Salgado supervised, and beat him, breaking his shoulder with a rifle

butt, requiring an operation. He also testified that the FARC wanted him to install

valves in pipes so that they could extract oil, and that he was involved with Propaz,

an organization that works with the “peasantry” in trying to keep their children

away from the FARC, in 1991 or 1992.

      On appeal, Salgado argues that the record establishes that he had been the

victim of past persecution by the FARC, as evidenced by the beating that he

received, resulting in broken ribs and an injured shoulder, and death threats that he

received. Additionally, he contends that the IJ did not analyze whether he had

established a pattern or practice of discrimination by the FARC, and therefore,

erred in denying relief.

      We “review only the [BIA’s] decision, except to the extent that it expressly

adopts the IJ's opinion.” Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001). “A factual determination by the BIA that an alien is statutorily ineligible

for asylum or withholding is reviewed under the substantial evidence test.” Id.

(internal citations and quotations omitted). We must affirm the decision if it is

“supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Id. at 1283-84. (internal citations and quotations omitted).

To the extent that the IJ’s and the BIA’s decisions are based on a legal

determination, review is de novo. Mohammed v. Ashcroft, 261 F.3d 1244,
                                          3
1247-48 (11th Cir. 2001). “Findings of fact made by the Immigration Judge may

be reversed by this Court only when the record compels a reversal; the mere fact

that the record may support a contrary conclusion is not enough to justify a

reversal of the administrative findings.” Silva v. U.S. Att'y Gen., 448 F.3d 1229,

1236 (11th Cir. 2006) (internal citations and quotations omitted). However,

“[i]ssues not argued on appeal are deemed waived.” Mingkid v. U.S. Att’y. Gen.,

468 F.3d 763, 767 n.1 (11th Cir. 2006).

      Withholding of removal may be granted if the alien establishes that, if

returned to his country, his life or freedom would be threatened on account of his

race, religion, nationality, membership in a particular social group, or political

opinion. INA § 241(b)(3); 8 U.S.C. § 1231(b)(3). An alien is entitled to

withholding of removal if he can establish, with specific and credible evidence: (1)

a past threat to life or freedom through proof of past persecution on account of a

protected ground; or (2) a future threat to life or freedom if it “is more likely than

not” that the protected ground will cause future persecution. 8 C.F.R. §

208.16(b)(1), (2). If an alien does not establish past persecution, he bears the

burden of showing a well-founded fear of future threat to life or freedom by

showing that it is more likely than not that he will suffer persecution on the basis

of the protected ground, and he could not avoid persecution by relocating to

another part of his country, if, under all of the circumstances, it would be
                                            4
reasonable to expect him to do so. 8 C.F.R. § 208.16(b)(2). The alien does not

need to prove that he or she would be “singled out” for persecution if (1) there is a

“pattern or practice of persecution” against similarly situated individuals, and (2)

his or her inclusion within that group of individuals makes it “more likely than not

that his or her life or freedom would be threatened upon return to that country.”

See 8 C.F.R. 208.16(b)(2)(i),(ii).

      “If an alien's testimony is credible, it may be sufficient, without

corroboration, to satisfy his burden of proof in establishing his eligibility for relief

from removal.” Chen v. U.S. Att’y. Gen., 463 F.3d 1228, 1231 (11th Cir. 2006);

see also 8 C.F.R. §§ 208.13(a), 208.16(b). “Conversely, an adverse credibility

determination alone may be sufficient to support the denial of an asylum

application.” Ruiz v. U.S. Att’y. Gen., 440 F.3d 1247, 1255 (11th Cir. 2006)

(internal quotations and citations omitted) ( analyzing the denial of withholding of

removal as well). Once the IJ has made the adverse finding, the alien then has the

burden to show that the IJ's credibility decision was not supported by “specific,

cogent reasons” or was not based on substantial evidence. Chen, 463 F.3d at 1231.

      The record here demonstrates that the IJ based his denial on an adverse

credibility finding, and to the extent that Salgado does not challenge that finding,

he has waived the argument on appeal. Regardless, the IJ’s determinations were

specific regarding Salgado’s inconsistent recounting of how and why the FARC
                                            5
persecuted him, and were supported by substantial evidence. Accordingly, we

deny Salgado’s petition.

      PETITION DENIED.




                                       6